Citation Nr: 1452462	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  10-11 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to August 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge in January 2012.  A transcript of this hearing has been associated with the Veteran's claims file.

This matter was previously remanded by the Board for further procedural development in March 2012 and again in November 2013.  In April 2014 the Board issued a decision on this matter.  In a November 2014 Order, the United States Court of Appeals for Veterans Claims (Court) approved an October 2014 Joint Motion for Remand (JMR) which remanded this matter to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

Pursuant to the October 2014 JMR, the Board finds that the Veteran's claim must be remanded for further development.  Specifically a new medical opinion is necessary regarding the etiology of the Veteran's claimed psychiatric condition that properly discusses lay statements submitted by the Veteran, as directed in the Board's November 2013 Remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As stated in the November 2013 Board Remand, the Veteran has provided multiple lay statements regarding his treatment for a psychiatric condition, repeatedly referred to as "nerves,"  upon his separation from service.  These statements were received after the August 2012 VA examination.  Some of the statements allege that the Veteran was treated for depression, anxiety, and nerves by a Dr. C. in the Veteran's home town.  The Board is concerned that the August 2012 VA psychiatric examination and subsequent December 2013 addendum opinion do not directly address these lay statements.  As a result, the Board finds that a clarifying opinion is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the August 2012 VA examiner.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  It is up to the discretion of the examiner if a new examination is necessary.  An opinion regarding the etiology of the Veteran's acquired psychiatric condition should be issued.

All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Specifically, the examiner should indicate that he/she reviewed the multiple lay statements submitted by the Veteran.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder. 

The examiner should discuss any relevant medical or lay evidence.  This includes the lay statements from the Veteran and the Veteran's acquaintances.   These should be specifically addressed in the examiner's opinion.

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to provide an opinion as to:

Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed psychiatric conditions were sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In providing this opinion, the examiner should directly address the lay statements contained in the file.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




